Citation Nr: 1633002	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-36 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for hemorrhoids.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 21, 2006 to February 4, 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

Hemorrhoids are attributable to service.  


CONCLUSION OF LAW

Hemorrhoids were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service treatment records do not reflect any treatment or diagnosis of hemorrhoids.  Post-service, VA records document that the Veteran has used hemorrhoid medication since at least 2012; however, the records dated prior to that time, in 2011, pertain only to back evaluation.  

The Veteran was afforded a VA rectum/anus examination in June 2014.  At that time, the Veteran reported that he had had trouble with hemorrhoids since he was deployed to Afghanistan since 2008 when he was only able to eat one time per day, he developed constipation, and he would see blood in the toilet.  He used hemorrhoidal suppositories with quick relief of the symptoms.  Currently, the Veteran used hemorrhoidal suppositories as well as hemorrhoidal cream.  The diagnosis was small or moderate external hemorrhoids.  The examiner opined that the Veteran's rectal hemorrhoidal condition was at least as likely as not caused by and/or worsened by his service-connected back condition.  For this condition, he was taking very high doses of potent narcotics.  The examiner reported that narcotics very often cause constipation as a side effect, especially when taken at high doses.  Due to the constipation, the Veteran's hemorrhoids had become symptomatic with ongoing bleeding.  An opinion on direct service connection was not provided.  
A statement was received from the Veteran's service buddy, Mr. M.C., who stated that he was the Senior Enlisted Healthcare Specialist of the Veteran's unit; thus indicative that he has medical expertise.  He stated that that the Veteran was seen on several occasions at the Aid Station for hemorrhoids.  He indicated that all of the medical treatment was initially documented; however some of the medical documentation while deployed did not make it to the Veteran's garrison medical records due to the incompatibleness between the medical automation systems used in theatre at that time.  

The Veteran contends that his hemorrhoids began during service as the result of constipation (and resultant straining with bowels) related to irregular eating habits due to the nature of his service.  He also indicates that his father (a physician) was able to provide him advice regarding his hemorrhoids.  He asserts that the hemorrhoids also caused rectal bleeding.  

The Veteran served in combat during the Vietnam era and has been awarded both the Combat Action Badge (CAB).  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.

The Veteran basically maintains that the circumstances of his service necessitated irregular eating habits which resulted in bowel complications, as noted.  The Board finds that the Veteran is competent to report this information.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  The Veteran is also credible in his report, particularly given his combat status.  In addition, his assertions are supported by the statement of a healthcare specialist from service.  Thus, the Board accepts that the Veteran had hemorrhoids during service and was treated for the hemorrhoid condition.  See Reeves.  The Board finds that the Veteran is also competent to report that his hemorrhoid condition continued after service to the present time.  His contentions are also credible in that regard.  Although the treatment is only documented in post-service clinical records since 2012, the Board finds credible that the Veteran has self-treated this condition with over the counter hemorrhoid medications, the use of which was also noted on his VA examination.  

In light of the foregoing, and in affording the Veteran all reasonable doubt, service connection for hemorrhoids is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  To the extent that there is also a medical opinion indicating that the hemorrhoids are due to medication for the Veteran's service-connected back disability and the Board accepts that the medication further complicates his hemorrhoids, there is no need to consider secondary service connection since direct service connection is established.


ORDER

Service connection for hemorrhoids is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


